03/10/2021
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                               Assigned on Briefs February 2, 2021

               VERA ELAINE CLARK V. CITY OF MOUNT JULIET

                       Appeal from the Circuit Court for Wilson County
                         No. 2019-CV-377       Clara W. Byrd, Judge


                                  No. M2020-00293-COA-R3-CV


The plaintiff commenced this action by alleging that the City of Mount Juliet failed to
adequately light a public park and neglected to make the park safe for walking at night,
conditions which caused her to fall and sustain severe personal injuries. The City responded
by filing a Tenn. R. Civ. P. 12.02(6) motion to dismiss, claiming it was immune from suit
under the Governmental Tort Liability Act. Following numerous filings by the plaintiff in
opposition to the motion and after a hearing, the court granted the motion on the basis that
the complaint did not plead facts sufficient to remove immunity from the City. Therefore,
the court dismissed all claims. This appeal followed. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which JOHN W.
MCCLARTY and ARNOLD B. GOLDIN, JJ., joined.

Vera Elaine Clark, Gallatin, Tennessee, appellant, pro se.

Sarah Mae Matthews, Brentwood, Tennessee, for the appellee, City of Mt. Juliet,
Tennessee.

                                   MEMORANDUM OPINION1

      Vera Elaine Clark (“Plaintiff”) timely commenced this action by filing a pro se
complaint against the City of Mount Juliet. The complaint alleged, in pertinent part, that
       1
           Tenn. Ct. App. R. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be
       cited or relied on for any reason in any unrelated case.
the City’s “dangerously negligent property management” caused Plaintiff to suffer
physical, financial, and mental injuries:

        The severe physical injury occurred at the Charlie Daniel’s Park in Mount
        Juliet, TN on June 29, 2018, between the hours of 8:00 and 9:00 p.m.

                                             .       .       .

        Defendant[] fail[ed] to adequately and safely light the property on which the
        Plaintiff’s injury occurred. Defendant knowingly neglected to make all areas
        of the park safely a[cc]essible and travers[able] at night [and f]ailed to post
        any warnings or indicate hazardous terrain and structures in any way. All of
        which directly cause[d] Plaintiff a personal physical injury that require[d] an
        ambulance and emergency room, a seriously invasive and potentially life-
        threatening hip surgery, months of physical rehabilitation, towing and
        impounding of plaintiff’s vehicle, extreme burdensome medical expenses
        and extremely egregious emotional distress. As such, Plaintiff now has
        titanium metal rods from her hip to knee, and from the left hip to left hip
        socket.

        The City responded to the complaint by filing a Tenn. R. Civ. P. 12.02(6) motion to
dismiss Plaintiff’s claims for failure to state a claim upon which relief may be granted.
Specifically, the City contended that dismissal was warranted because “the City [was]
immune from the plaintiff’s negligence claims, as claims for negligence against a
governmental entity, must be brought pursuant to the Governmental Tort Liability Act
(“GTLA”).”2 The motion was supported by a memorandum of law in which it asserted,
inter alia, that Plaintiff failed to plead facts sufficient to show immunity from suit had been
removed.

       Following a hearing on January 3, 2020, the trial court ruled as follows: “The motion
to Dismiss claim for failure to remove immunity under the GTLA was GRANTED on the
basis that the Plaintiff did not plead facts sufficient within the complaint to remove
immunity form the City of Mt. Juliet.” This appeal followed.

       Plaintiff raises several issues on appeal; however, we have determined the
dispositive issue is whether the trial court erred in dismissing the complaint pursuant to
Tenn. R. Civ. P. 12.02(6) for failure to state a claim upon which relief may be granted.3

        2
           The City also alleged that the action was time barred under Tenn. Code Ann. § 29-20-305(b). The
trial court ruled that the complaint was timely filed and the City does not challenge that ruling on appeal.

        3
          One of the issues raised by Plaintiff is whether: “The trial court erred in awarding City of Mount
Juliet ‘immunity’ based on ‘Sovereign Immunity.’”

                                                   -2-
                                  STANDARD OF REVIEW

        This appeal concerns the trial court’s decision to dismiss the complaint pursuant to
Tenn. R. Civ. P. 12.02(6). A trial court’s decision to grant a Rule 12.02(6) motion to
dismiss is a question of law that we review de novo with no presumption of correctness.
See Webb v. Nashville Area Habitat for Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011).
We will uphold the decision “only when it appears that the plaintiff can prove no set of
facts in support of a claim that will entitle him or her to relief.” Smith v. Benihana Nat'l
Corp., 592 S.W.3d 864, 870 (Tenn. Ct. App. 2019) (citing Young v. Barrow, 130 S.W.3d
59, 63 (Tenn. Ct. App. 2003)).

        When making our determination, “we are limited to an examination of the complaint
alone.” Wells Fargo Bank, N.A. v. Dorris, 556 S.W.3d 745, 756 (Tenn. Ct. App. 2017)
(citing Wolcotts Fin. Serv., Inc. v. McReynolds, 807 S.W.2d 708, 710 (Tenn. Ct. App.
1990)). Moreover, we “do not consider the strength of the plaintiff’s evidence; thus, all
factual allegations in the complaint are accepted as true and construed in favor of the
plaintiff.” Myers v. AMISUB (SFH), Inc., 382 S.W.3d 300, 308 (Tenn. 2012). As we
recently explained in Lawson v. Maryville City Schools:

       “To survive a motion to dismiss, a complaint must not be entirely devoid of
       factual allegations.” Webb, 346 S.W.3d at 426. Our courts have interpreted
       Tenn. R. Civ. P. 8.01 as requiring “a plaintiff to state ‘the facts upon which
       a claim for relief is founded.’” Id. (quoting Smith v. Lincoln Brass Works,
       Inc., 712 S.W.2d 470, 471 (Tenn. 1986)). While “[a] complaint ‘need not
       contain detailed allegations of all the facts giving rise to the claim,’ . . . it
       ‘must contain sufficient factual allegations to articulate a claim for relief.’”
       Id. (quoting Abshure v. Methodist Healthcare-Memphis Hosps., 325 S.W.3d
       98, 103 (Tenn. 2010)). “The facts pleaded, and the inferences reasonably
       drawn from these facts, must raise the pleader’s right to relief beyond the
       speculative level.” Id. (quoting Abshure, 325 S.W.3d at 104). Thus, “[w]hile
       a complaint in a tort action need not contain in minute detail the facts that
       give rise to the claim, it must contain direct allegations on every material
       point necessary to sustain a recovery on any legal theory, even though it may
       not be the theory suggested . . . by the pleader, or contain allegations from
       which an inference may fairly be drawn that evidence on these material
       points will be introduced at trial.” Id. (emphasis in original) (quoting Leach
       v. Taylor, 124 S.W.3d 87, 92 (Tenn. 2004)).

No. E2019-02194-COA-R3-CV, 2020 WL 7391151, at *3 (Tenn. Ct. App. Dec. 14, 2020).




                                             -3-
                                         ANALYSIS

        We begin our analysis by acknowledging that Plaintiff represented herself in the
trial court and is pro se in this appeal. While we will be lenient concerning non-substantive
matters of form, pro se litigants must comply with the same substantive and procedural
rules as parties who are represented by lawyers:

       Parties who decide to represent themselves are entitled to fair and equal
       treatment by the courts. The courts should take into account that many pro se
       litigants have no legal training and little familiarity with the judicial system.
       However, the courts must also be mindful of the boundary between fairness
       to a pro se litigant and unfairness to the pro se litigant’s adversary. Thus, the
       courts must not excuse pro se litigants from complying with the same
       substantive and procedural rules that represented parties are expected to
       observe.

Watson v. City of Jackson, 448 S.W.3d 919, 926 (Tenn. Ct. App. 2014) (citations omitted).

        The GTLA is premised on the constitutional rule that suits against governmental
entities “may only be brought in such manner and ‘in such courts as the Legislature may
by law direct.’” Vaughn v. City of Tullahoma, No. M2015-02441-COAR3-CV, 2017 WL
3149602, at *1 (Tenn. Ct. App. July 21, 2017) (quoting Tenn. Const. art. I, § 17). Relevant
to the claims asserted in this case, Tenn. Code Ann. § 29-20-201(a) provides immunity in
the following circumstance:

       Except as may be otherwise provided in this chapter, all governmental
       entities shall be immune from suit for any injury which may result from the
       activities of such governmental entities wherein such governmental entities
       are engaged in the exercise and discharge of any of their functions,
       governmental or proprietary.

      Although the complaint fails to identify any exceptions, the only exception that may
arguably apply is found in Tenn. Code Ann. § 29-20-204, which reads:

       (a)    Immunity from suit of a governmental entity is removed for any injury
              caused by the dangerous or defective condition of any public building,
              structure, dam, reservoir or other public improvement owned and
              controlled by such governmental entity.

       (b)    Immunity is not removed for latent defective conditions, nor shall this
              section apply unless constructive and/or actual notice to the
              governmental entity of such condition be alleged.


                                             -4-
        Thus, the exception in § 29-20-204 would apply if Plaintiff’s fall and injuries
resulted from a defective public structure or public improvement the City owned and
controlled that was in a dangerous and defective condition, and the City had constructive
and/or actual notice of such condition.4 However, the complaint fails to identify the
structure or improvement at issue; it merely identifies the park and generally references
inadequate lighting where Plaintiff’s injury occurred. It also fails to allege that the City
owned or managed the structure or improvement that caused her injuries, and it fails to
allege that the City had constructive and/or actual notice of such condition. The only factual
allegations stated in the complaint that ostensibly relate to the essential elements set forth
in § 29-20-204 are as follows:

        The severe physical injury occurred at the Charlie Daniel’s Park in Mount
        Juliet, TN on June 29, 2018, between the hours of 8:00 and 9:00 p.m.

                                            .       .       .

        Defendant[] fail[ed] to adequately and safely light the property on which the
        Plaintiff’s injury occurred. Defendant knowingly neglected to make all areas
        of the park safely a[cc]essible and travers[able] at night. [Defendant] [f]ailed
        to post any warnings or indicate hazardous terrain and structures in any way.

       Although the complaint states that the City’s “dangerously negligent property
management . . . caused Plaintiff’s personal physical injuries,” this statement is a legal
conclusion and not an assertion of fact. 5 As noted earlier, if a complaint does not “contain
direct allegations on every material point necessary to sustain a recovery on any legal
theory,” or “allegations from which an inference may fairly be drawn that evidence on
these material points will be introduced at trial,” the complaint fails to state a claim on
which relief can be granted. See Lawson, 2020 WL 7391151, at *3 (first citing Webb, 346
S.W.3d at 426, then quoting Leach, 124 S.W.3d at 92). As a consequence, the trial court
correctly held the complaint did not plead facts sufficient to remove immunity from the
City. Thus, the City’s immunity was not removed.

        For the foregoing reasons, we affirm the trial court’s decision to dismiss all claims
against the City because the complaint failed to allege sufficient facts to articulate a claim
for relief.

        4
           In an advisory opinion, the Attorney General of Tennessee stated, “A public improvement, as
applied to a municipality, means generally an improvement upon the property of the municipality which
furthers its operations and interests and welfare of the public.” Tenn. Op. Atty. Gen. No. 95-024, 1995 WL
144718, at *22 (Mar. 27, 1995).

        5
         “[L]egal conclusions set forth in a complaint are not required to be taken as true.” Webb, 346
S.W.3d at 434 (quoting Riggs v. Burson, 941 S.W.2d 44 (Tenn. 1997) (citing Dobbs v. Guenther, 846
S.W.2d 270, 273 (Tenn. Ct. App. 1992)).

                                                  -5-
                                    IN CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against the appellant, Vera Elaine Clark.


                                                 ________________________________
                                                 FRANK G. CLEMENT JR., P.J., M.S.




                                           -6-